Citation Nr: 1638715	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-07 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to service connection for a vertigo disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

3.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel
INTRODUCTION

The Veteran had active duty service from October 1966 to October 1969.  He also had prior reserve duty service with periods of active duty for training.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In October 2014, the Board remanded the instant claims as well as claims for service connection for peripheral neuropathy of the right and left upper extremity.
As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claims and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In addition, the AOJ granted service connection for peripheral neuropathy of the left and right upper extremity and assigned an initial rating for each disability in March 2015.  As this decision represents a full grant of the benefits sought with respect to the claims for service connection for right and left upper extremity peripheral neuropathy, the matters of service connection for are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the currently diagnosed vertigo is related to his service.

2.  The Veteran's claimed skin disorder, diagnosed as actinic keratosis, is not etiologically related to service.
3.  The Veteran's claimed skin cancer, diagnosed as squamous cell carcinoma, is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Vertigo is the result of active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

2.  The criteria for service connection for a skin disorder, diagnosed as actinic keratosis, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

3.  The criteria for service connection for skin cancer, diagnosed as squamous cell carcinoma, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

As the Board's decision to grant the claim of entitlement to service connection for vertigo is completely favorable, no further action is required to comply with the VCAA and implementing regulations with regards to that claim.

In a timely letter dated in June 2009, the AOJ provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain. The notice included provisions for disability ratings and for the effective date of the claim.  In addition, neither the Veteran nor his representative have alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Veteran's service treatment records, post-service treatment records, and his statements are associated with the record.  The Veteran was also afforded a VA examination in connection with his service connection claims in March 2015. 
To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's reported symptoms, and provides a complete rationale for the opinions stated.  In addition, neither the Veteran nor his representative have alleged that the VA etiology opinions are inadequate or that VA has otherwise failed to satisfy its duty to assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Circ. 2015) (it is appropriate for the Board to address only those procedural arguments specifically raised by the Veteran). 

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the October 2014 remand directives by requesting that the Veteran identify any providers and complete an appropriate authorization form in a November 2014 letter, and affording the Veteran VA examinations, as applicable to the instant claims, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For certain chronic diseases, to include organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303 (b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309 (a).  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R.              § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Vertigo

The Veteran contends that his vertigo is the result of his service.

Service treatment records were negative for any complaints, treatments for diagnoses of vertigo or a vertigo disorder.  A September 1969 service discharge examination was negative for any relevant abnormalities.

An August 2011 VA examination report reflects the Veteran's complaints of severe vertigo once or twice per year as well as being off balance to a limited degree all of the time.  Following a review of the claims file and a physical examination, the examiner opined that the Veteran's dizziness/vertigo was not caused by, contributed to or aggravated by his service-connected hearing loss as benign paroxysmal positional vertigo (BPPV) was most commonly attributed to calcium debris within the posterior semicircular canal, know as canalithiasis, and that this debris likely represents loose otoconia within the utricular sac.  The examiner also noted that it would be better to be diagnosed by an Ear, Nose and Throat (ENT) physician or a neurologist to determine the cause of the vertigo.

A March 2015 VA examination report reflects the Veteran's reports that his first episode of vertigo occurred in 1971 and that vertigo was diagnosed at that time.  Following a review of the claims file, the examiner opined that that Veteran's vertigo was not connected to or aggravated by his service-connected hearing loss, tinnitus, diabetes mellitus and/or peripheral neuropathy and that this vertigo was completely separate from these other conditions.  The examiner further opined that the vertigo represents purely an inner ear condition caused by small calcium particles that have nothing to do with hearing loss, diabetes, tinnitus or neuropathy.

With respect to service connection on the basis of causation, the Board finds that the evidence weighs against a finding that the Veteran's vertigo was proximately due to or the result of his service-connected hearing loss, tinnitus, diabetes mellitus and/or peripheral neuropathy disabilities.   Both VA examiners provided probative opinions explaining why the Veteran's service-connected disabilities would not cause or aggravate his vertigo.  The only evidence of record indicating causation are the Veteran's own statements, but the Board finds the opinions of the VA examiners more probative because of their medical expertise and clear rationales.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's vertigo was caused or aggravated by his service-connected disabilities. 

With respect to direct service connection, the Board finds that the evidence is in equipoise as to whether the Veteran's vertigo was caused by his service.  The Board has now twice requested a VA examiner's opinion as to the likelihood of direct service connection, and twice this request has been ignored.  The Board thus finds that further requests for an opinion would be futile.  For these reasons, resolving all doubt in favor of the Veteran, the Board finds the evidence in equipoise as to whether the Veteran's vertigo is related to his service.  Service connection is therefore granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.
 
Skin Cancer and Skin Disorder

The Veteran contends that his skin cancer and skin disorder are the result of his exposure to herbicides during service.

Service personnel records confirm the Veteran served aboard the U.S.S. Henderson from December 1966 to October 1969 and deck logs from this ship confirm that it was anchored in Da Nang Harbor on at least one occasion during this time.  Accordingly, he is presumed to have been exposed to, Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii) (a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent). 

Regulations pertaining to Agent Orange exposure, which includes all herbicides used in Vietnam, provide that if a veteran served on active duty in Vietnam during the Vietnam era, the veteran is presumed to have been exposed to Agent Orange or similar herbicides.  These regulations also stipulate the diseases, including some types of cancer, for which service connection may be presumed due to an association with exposure to herbicide agents.  The only skin condition presumed to be caused by Agent Orange exposure is chloracne, for which the Veteran does not have a current diagnosis.  As the Veteran's squamous cell carcinoma and actinic keratosis are not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law. Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board finds that the weight of the evidence demonstrates that the Veteran was not diagnosed with squamous cell carcinoma or actinic keratosis in service and was not treated for these disorders in service.  While a finding of tinea versicolor was noted in December 1967, a September 1969 separation examination found the skin to be normal.  Moreover, the Veteran has not alleged that his symptoms were chronic in service.  As such, a skin disorder and/or skin cancer were not chronic in service. 

As for the Veteran's currently diagnosed squamous cell carcinoma and actinic keratosis, the Board finds that the weight of the evidence also demonstrates that these disorders were not manifested to a compensable degree within one year of service separation.  Here, there are no post-service treatment records documenting either disorder or manifestations of such within one year of service separation.  The Veteran was diagnosed with squamous cell carcinoma and actinic keratosis in 1985, more than 16 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).  The Veteran also filed his claim for service connection for skin problems in August 2008, more than 39 years after service separation.  Moreover, the Veteran has not alleged that he was diagnosed with squamous cell carcinoma or actinic keratosis within one year of service discharge.  For these reasons, the Board finds that symptoms associated with squamous cell carcinoma and/or actinic keratosis have not been continuous since service separation. 

The Board further finds that the weight of the evidence demonstrates that squamous cell carcinoma and actinic keratosis are not etiologically related to service, to include the in-service herbicide exposure.  As noted above, the Veteran was afforded a VA skin examination in March 2015.  The examiner reviewed the claims file, discussed the Veteran's medical history, and examined the Veteran's skin.  The VA examiner diagnosed squamous cell carcinoma and actinic keratosis and noted that the Veteran reported having his first surgery to remove a squamous cell carcinoma in 1985.  The examiner opined that the Veteran's squamous cell carcinoma and actinic keratosis were not caused by any in-service activity or event as they are not conditions recognized as being associated with Agent Orange exposure but rather are a consequence of sun exposure.   The Board finds the March 2015 VA medical opinion highly probative as the examiner reviewed the claims file, interviewed the Veteran, and provided an opinion supported by a clear rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 
No contrary medical opinion is of record.

The Board has also considered the Veteran's statements, which purport to relate his skin disorders to service, to include in-service herbicide exposure.  As a lay person, the Veteran is competent to report some symptoms associated with his skin disorders (such as lesions), but he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of squamous cell carcinoma and actinic keratosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  These skin disorders are medically complex disease process because of their multiple possible etiologies, require specialized knowledge to diagnose, and manifest symptomatology that may overlap with other disorders. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claims for service connection for a skin disorder and skin cancer, to include as due to in-service herbicide exposure and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for vertigo is granted.

Service connection for a skin disorder, namely actinic keratosis, is denied.

Service connection for skin cancer, namely squamous cell carcinoma, is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


